Citation Nr: 1513012	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  07-24 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD.  

3.  Entitlement to service connection for a right foot disorder. 

4.  Entitlement to service connection for a left foot disorder.  

5.  Entitlement to a combined rating in excess of 30 percent for service-connected disabilities.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1977.  

This matter comes to the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In evaluating this case, the Board has reviewed the physical claims file, as well as the electronic files on the "Virtual VA" system and the "Veterans Benefits Management System" (VBMS), to ensure a complete assessment of the evidence.

In January 2012, the Veteran testified before a Veterans Law Judge in a Board Videoconference hearing.  A transcript of the hearing is of record.  

In February 2012, the Board remanded the appeals of a bilateral foot disorder for further development.  In a March 2013 decision, the Board denied the appeals of a right foot disorder, PTSD, and an acquired psychiatric disability other than PTSD.  The appeal of a left foot disorder was remanded for further development.  

The Veteran appealed the March 2013 Board decision denying service connection for a right foot disorder, PTSD, and an acquired psychiatric disability other than PTSD to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2014 Order, the Court vacated the portion of the Board's decision, which denied service connection for a right foot disorder, PTSD, and an acquired psychiatric disability other than PTSD, and remanded the matters on appeal for actions consistent with the terms of a February 2014 Joint Motion for Partial Remand (JMR or Joint Motion).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Service Connection Claims

As mentioned above, the Veteran presented testimony in January 2012 at a Board Videoconference hearing before a Veterans Law Judge who has since retired.  VA regulations provide that the Veterans Law Judge who conducts a hearing in a claim must participate in making the final determination of the claim.   38 C.F.R. § 20.707.  In a February 2014 letter, the Veteran was offered the opportunity to again present testimony before another Veterans Law Judge of the Board pertaining to the service connection claims on appeal.  Thereafter, in March 2014, the Veteran indicated his request to appear at a hearing before a Veterans Law Judge of the Board via Videoconference at the local regional office (Board Videoconference hearing).  Consequently, the Board finds that it has no alternative but to remand this matter so that the Veteran may be afforded the requested hearing.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2014).

The Board notes that, pursuant to the February 2014 Joint Motion, additional development is necessary prior to the readjudication of the Veteran's appeals regarding service connection.  In light of the Veteran's request for a hearing before the Board, any requests made at this time for additional records related to the Veteran's claimed conditions would be premature, as the Veteran may offer testimony at the Board Videoconference hearing that would affect such development.  The Veteran is therefore advised that the mandates of the Court, as expressed in the February 2014 Joint Motion, will not be implemented at this time, but will be executed in the decision to be issued by the Board following the Board Videoconference hearing.

Higher Combined Rating

In a January 2013 rating decision, the RO granted service connection for peripheral vestibular disorder with tinnitus and hearing loss, effective July 28, 2008, and assigned a 30 percent disability rating.  Parenthetically, the Board notes that the Veteran is awarded separate disability ratings for the service-connected tinnitus and hearing loss, evaluated at 10 percent and noncompensable, respectively.  The combined rating assigned for the service-connected peripheral vestibular disorder with tinnitus and hearing loss, tinnitus, and hearing loss is 30 percent, effective July 28, 2008.  In a notice of disagreement received by VA in January 2013 (located in VBMS), the Veteran indicated that he disagreed with the combined rating assigned for the peripheral vestibular disorder and the separately rated, service-connected hearing loss and tinnitus.  The appeal for a combined rating in excess of 30 percent for service-connected disabilities must be remanded to allow the RO to provide the Veteran with a Statement of the Case on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issue will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Board Videoconference hearing before a Veterans Law Judge of the Board in Washington, DC to be held at the appropriate RO, depending on the Veteran's location, to address the issues of service connection for an acquired psychiatric disability, to include PTSD and other than PTSD, a right foot disorder, and a left foot disorder.  Send notice of the scheduled hearing to the Veteran and his representative, a copy of which should be associated with the claims file.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

2. Provide the Veteran with a Statement of the Case as to the issue of a combined rating in excess of 30 percent for service-connected disabilities.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2014).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. YASUI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




